Citation Nr: 1135487	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  03-28 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.      


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 



INTRODUCTION

The Veteran had active service from August 1968 to May 1970.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2002 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.                 

In June 2005, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is associated with the Veteran's claims folder.  

In August 2005 and May 2009, the Board remanded this case.  Unfortunately, the Board must again remand this case.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the instant case, the Veteran maintains that he injured his back in May 1969 while aboard the ship U.S.S. Ticonderoga.  He states that 15 to 20 shipmates were at the end of a rope pulling him back and forth while he was on a boatswain chair in order for him to place a rope on the ship when he struck the side of the ship with his back.  The Veteran reports that he was knocked unconscious and woke up in the ship's hospital.  According to the Veteran, he was hospitalized for two weeks.  He states that following the accident, he developed chronic back pain.  The Veteran notes that after his discharge, he continued to experience chronic back pain and in November 1986, he had to have surgery for a ruptured disc.  The Veteran contends that he currently has a back disability that is related to his period of active service, specifically his in-service back injury.        

The Veteran's service treatment records are negative for any complaints or findings of a back injury and/or disability.  In addition, the records show that in April 1970, the Veteran underwent a separation examination.  At that time, his spine and other musculoskeletal system were clinically evaluated as "normal."  The Board also notes that pursuant to the August 2005 remand, the AMC contacted the U. S. Armed Services Center for Research of Unit Records (CURR) (now the U.S. Army and Joint Services Records Research Center (JSRRC)) and requested that they attempt to verify the Veteran's claimed in-service back injury.  In an August 2006 response, CURR reported that they had reviewed the deck logs for the U.S.S. Ticonderoga from May to June 1969, and that the logs made no reference to the Veteran suffering a back injury.  

In light of the above, the Board recognizes that the Veteran's service treatment records are negative for any complaints or findings of a back injury.  However, the Board observes that in support of his claim, the Veteran submitted a buddy statement from a Mr. D.V., received in May 2006.  In the statement, Mr. V. stated that he remembered the Veteran injuring his back in May 1969 while sitting on a boatswain chair and trying to attach a rope to the ship.  According to Mr. V., the Veteran was being swung back and forth when he "slammed into the side of the ship."  Mr. V. indicated that the Veteran was knocked unconscious and had to be taken to sick bay where he stayed for several days.  The Board also notes that the Veteran is competent as a layperson to report that on which he has personal knowledge, which would include the claimed in-service injury and his subsequent chronic back pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Thus, the Board accepts as true that the Veteran injured his back during service and was subsequently hospitalized.     

The first evidence of record of a back disability is in November 1986.  At that time, the Veteran underwent a magnetic resonance imaging (MRI) of the lumbosacral spine which was interpreted as showing degenerative disc disease at L4-5 and L5-S1, with posterior herniations of the discs at that level and also with the herniations extending towards the left side.  In a private medical statement from H.L., M.D., dated in August 1989, Dr. L. stated that the Veteran had worked for the railroad and that in May 1983, he sustained a significant injury to his back.  He was climbing over a partition that was five feet in height when he fell and landed on his back and buttocks.  The Veteran subsequently sought treatment for back pain; however, the pain did not resolve.  In November 1986, he was diagnosed with a herniated disc at the L4-5 disc space and underwent surgery for excision of the herniated disc.        

In the Veteran's June 2005 videoconference hearing, he stated that after his discharge, he treated his back pain with ice packs and over-the-counter medications such as Ibuprofen.  According to the Veteran, in 1973 or 1974, he aggravated his back pain while folding towels and was hospitalized for five to six days.  While he was hospitalized, he was placed in traction.  Subsequently, he once again aggravated his back when he sneezed and was hospitalized and placed in traction.   

Pertinent to the Veteran's claim, he has undergone two VA examinations, dated in August 2009 and March 2011.  However, as explained below, due to inaccuracies in the examination reports, it is the Board's determination that a new VA examination is needed.   

In the August 2009 VA examination report, the examiner recognized the Veteran's contention that he had injured his back during service.  The examiner noted that after the back injury, the Veteran developed chronic back pain which continued after his discharge.  Following the Veteran's separation from the military, he worked for the railroad and was hospitalized for back pain and was placed in traction.  The Veteran returned to work and had recurrences of back pain until he was ultimately diagnosed with a herniated disc.  The examiner specifically noted that the Veteran had never had a traumatic event to his back as when he was thrown against the ship during service.  Following the physical examination, the examiner diagnosed the Veteran with multilevel degenerative disc spondylosis.  The examiner stated that the Veteran sustained significant injury to his soft tissues with direct trauma to his back in May 1969.  According to the examiner, soft tissue injuries and ligamentous injuries to the lumbar spine may conceptually appear to be quite simple to understand and treat.  Until the early 1990's, those injuries were very poorly imaged because plain radiographic and computerized tomography (CT) findings were relied on and they were merely indirect evidence of the soft tissue and ligamentous injuries.  In some cases, those findings poorly reflected the force imparted to the spine or the subsequent severity of the injury.  The use of MRI had allowed the physician to directly visualize the location of the injury.  The significant force needed to overcome the muscular and ligamentous restraints of the lumbar spine should be considered when evaluating those problems.  Thus, it was the examiner's opinion that the Veteran's current back disorder was most likely caused by or a result of his injury while on active duty.  

In light of the above, the Board notes that although the examiner's opinion supports the Veterans contentions, the examiner did not take into account the Veteran's May 1983 work-related back injury.  The examiner incorrectly stated that the Veteran's only traumatic event to his back was the in-service back injury.  However, given that according to Dr. H.L., the Veteran had sustained significant injury to his back at the time of the May 1983 work-related back injury, the Board observes that clearly, the Veteran's in-service back injury was not his only traumatic injury to his back; he had experienced a traumatic event to his back at the time of the May 1983 back injury.  

In March 2011, the Veteran underwent another VA examination.  Following the physical examination, the examiner diagnosed the Veteran with degenerative disc and arthritic changes of the lumbar spine.  The examiner opined that it was less likely as not (less than 50/50 probability) that the Veteran's degenerative disc and arthritic changes of the lumbar spine were caused by or a result of his military service.  In regard to his rationale, the examiner stated that a review of the Veteran's claims file showed no evidence of the claimed in-service back injury in May 1969.  The only statement in support of the injury was a buddy statement from Mr. V.  According to the examiner, there was no follow-up or evaluation after the Veteran's discharge until 1983 when he had a work accident and subsequent surgery in 1986.  Thus, the Board observes that one of the primary bases for the examiner's opinion was that there was no evidence that the Veteran injured his back during service.  However, as stated above, the Board will accept as true that the Veteran injured his back during service and subsequently experienced chronic back pain.  Therefore, given that the Board finds that the Veteran injured his back during service, it is the Board's determination that a new VA examination, as specified in greater detail below, should be performed in order to determine the nature and etiology of the diagnosed back disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA orthopedic examination to ascertain the nature and etiology of any back disability, to specifically include degenerative disc and arthritic changes of the lumbar spine.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner must review all of the evidence of record, to specifically include the private medical statement from Dr. H.L., dated in August 1989, and the August 2009 and March 2011 VA examination reports.  All necessary special studies or tests are to be accomplished, to include x-rays if deemed necessary by the examiner.       

After a review of the examination findings and the entire evidence of record, the examiner should render an opinion on the following:  

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed back disability, to specifically include degenerative disc and arthritic changes of the lumbar spine, is related to the Veteran's period of military service, to include his in-service back injury?  [Although the Veteran's service treatment records are negative for any findings of a back injury, the examiner should accept as true that the Veteran injured his back during service and subsequently experienced chronic back pain.]         

The examiner must comment on the Veteran's post-service back injuries, to specifically include the May 1983 work injury.  The examiner must also comment on the opinion from the examiner from the Veteran's August 2009 VA examination.     

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim.

If no link to military service is found, such finding and conclusion should be affirmatively stated and a complete rationale for any opinion expressed should be included in the examination report.  

2.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.








The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


